Citation Nr: 1136052	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-37 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for retinopathy and cataracts, to include as secondary to service-connected to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from February 1965 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part of the August 2008 decision, the RO denied service connection for retinopathy. 

The Veteran testified before an undersigned Veterans Law Judge in May 2011.  In May 2011 the Veteran's representative stated that the Veteran's retinopathy was secondary to his service-connected diabetes mellitus.  In the case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) the United States Court of Appeals for Veterans Claims (Court) cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Therefore, the Board will adjudicate the claim both on a direct service connection basis and as secondary service connection. 

A careful review of the Veteran's claims file revealed that in February 2010 the Veteran submitted a May 2009 private treatment note.  The Board notes that even though the Veteran did not submit a waiver of Agency of Original Jurisdiction (AOJ) or that an additional Supplemental Statement of the Case (SSOC) was not issued the Veteran is not prejudiced since the issue is herein below remanded for further development and the AOJ will have the opportunity to review the additional evidence. 

The Board notes that in an August 2009 rating decision the RO denied entitlement to service connection for tinnitus and the Veteran filed a Notice of Disagreement (NOD) in December 2009 and the RO issued a Statement of the Case (SOC) in August 2010.  However, the Veteran failed to file a VA-9 Substantive Appeal and therefore, the issue of entitlement to service connection for bilateral hearing loss is not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to service connection for retinopathy to include as secondary to diabetes mellitus. 

The Veteran testified that during service he woke up blind in one eye.  The Veteran's service treatment records include a May 1965 treatment note that he had discharge in the left eye for the past 12 hours and blurred vision.  It was noted that there was no abnormality.  In June 1967 he was seen for a right eye sore.  In February 1969 the Veteran had a Discharge and Immediate Reenlistment Medical Examination and on the Report of Medical Examination it was noted that he had defective visual acuity in both eyes and his vision was corrected to 20/20 by lenses.  On the Veteran's January 1991 Report of Medical Examination for Separation "normal" was checked for eyes and there were no notations for the either "notes (continued) and significant or interval history" or "summary of defects and diagnoses."  

At the Veteran's July 2008 VA examination he was diagnosed with retinal detachments status post repair in both eyes, posterior capsule haze in the right eye, and early cataract in the left eye.  However, no opinion on the etiology of the Veteran's eye diagnoses was rendered.  The Board notes that in a May 2009 private treatment note it was stated that the Veteran did not have diabetic retinopathy.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the current nature and etiology of the Veteran's retinopathy and cataracts, to include if it is at least likely as not related to some aspect of his period of service or is at least as likely as not due to or aggravated by his service-connected diabetes mellitus. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment, including VA and private treatment reports. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain all relevant and pertinent VA and private treatment reports. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his retinopathy and cataracts.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should then provide findings and opinions addressing each of the following questions:

(a) Does the Veteran have a current diagnosed eye condition?

(b) For each currently diagnosed eye condition, is the condition at least likely as not due to some aspect of his military service? 

(c) For each currently diagnosed eye condition, is the condition at least likely as not due to or aggravated by the Veteran's diabetes mellitus?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


